EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Elchert on May 6, 2022.

The application has been amended as follows: 

1. (Currently Amended) A non-transitory computer-readable storage medium storing [[a]] an information presentation program which causes a processor to perform processing, the processing comprising: 
clustering a plurality of pieces of response information stored in a storage device into a plurality of groups by using similarity between the plurality of pieces of response information, each of the plurality of pieces of response information being information including a textual content representing a solution attempted a response to an event;
determining, for each of the plurality of groups, a priority of that group by using an elapsed time that is to a current time from an end point of a time period in which the event recorded in each of plural pieces of response information included in that group has occurred most often;
calculating, for each of the plurality of pieces of response information, credibility of that response information by using a first value and a second value, the first value being a number of times specifications of a system relating to the event recorded in that response information have been changed after the response  occurred; and
controlling a presentation mode [[upon]] by presenting all or a part of the plurality of pieces of response information, based on the priority calculated for each of the plurality of groups and the credibility calculated for each of the plurality of pieces of response information.

3. (Currently Amended) The non-transitory computer-readable storage medium according to claim 1, wherein the credibility of each response information is calculated further based on a number of times an access to that response information occurred upon other solutions attempted.

8. (Currently Amended) An information presentation device comprising: 
a memory; and
a processor coupled to the memory, the processor being configured to perform processing, the processing including:
clustering a plurality of pieces of response information stored in a storage device into a plurality of groups by using similarity between the plurality of pieces of response information, each of the plurality of pieces of response information being information including a textual content representing a solution attempted a response to an event;
determining, for each of the plurality of groups, a priority of that group by using an elapsed time that is to a current time from an end point of a time period in which the event recorded in each of plural pieces of response information included in that group has occurred most often;
calculating, for each of the plurality of pieces of response information, credibility of that response information by using a first value and a second value, the first value being a number of times specifications of a system relating to the event recorded in that response information have been changed after the response  occurred; and
controlling a presentation mode [[upon]] by presenting all or a part of the plurality of pieces of response information, based on the priority calculated for each of the plurality of groups and the credibility calculated for each of the plurality of pieces of response information.

9. (Currently Amended) An information presentation method implemented by a computer, the method including:
clustering a plurality of pieces of response information stored in a storage device into a plurality of groups by using similarity between the plurality of pieces of response information, each of the plurality of pieces of response information being information including a textual content representing a solution attempted a response to an event;
determining, for each of the plurality of groups, a priority of that group by using an elapsed time that is to a current time from an end point of a time period in which the event recorded in each of plural pieces of response information included in that group has occurred most often;
calculating, for each of the plurality of pieces of response information, credibility of that response information by using a first value and a second value, the first value being a number of times specifications of a system relating to the event recorded in that response information have been changed after the response  occurred; and
controlling a presentation mode [[upon]] by presenting all or a part of the plurality of pieces of response information, based on the priority calculated for each of the plurality of groups and the credibility calculated for each of the plurality of pieces of response information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        May 6, 2022